MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                       Mar 08 2019, 6:35 am
court except for the purpose of establishing                                        CLERK
the defense of res judicata, collateral                                         Indiana Supreme Court
                                                                                   Court of Appeals
estoppel, or the law of the case.                                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kristin A. Mulholland                                    Curtis T. Hill, Jr.
Appellate Public Defender                                Attorney General of Indiana
Crown Point, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Reginald Binion,                                         March 8, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-CR-2332
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Natalie Bokota,
Appellee-Respondent                                      Judge Pro Tempore
                                                         The Honorable Kathleen A.
                                                         Sullivan, Magistrate
                                                         Trial Court Cause No.
                                                         45G02-1111-FA-50



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2332 | March 8, 2019                     Page 1 of 5
                                             Case Summary
[1]   Reginald Binion contends that the trial court erred in denying him thirty days of

      good time credit that he earned while on direct placement in the Lake County

      Community Corrections transition program. The State concedes the error.

      Finding that Lake County Community Corrections lacked the authority to

      deprive Binion of good time credit, we reverse and remand.


                                 Facts and Procedural History
[2]   In November 2011, the State charged Binion with class A felony attempted

      murder and class B felony attempted robbery. Pursuant to a plea agreement,

      Binion pled guilty to the attempted robbery charge. The State agreed to dismiss

      the attempted murder charge. In March 2013, the trial court sentenced Binion

      to fifteen years in the Indiana Department of Correction (“the DOC”). In

      October 2017, the Lake County Community Transition Court accepted Binion

      into its community transition program (“the program”). The court modified his

      placement from the DOC to the program effective March 5, 2018.


[3]   During January and February of 2018, Binion violated the program’s rules on

      numerous occasions, and, following disciplinary hearings, Lake County

      Community Corrections sanctioned Binion to a loss of seventy-five days of

      good time credit. Appellant’s App. Vol. 2 at 127. After March 5, 2018, he

      violated the program rules on three more occasions, and, following another

      disciplinary hearing in June 2018, Lake County Community Corrections

      sanctioned Binion to an additional loss of thirty days of good time credit. Id.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2332 | March 8, 2019   Page 2 of 5
[4]   On June 12, 2018, Lake County Community Corrections filed a petition to

      expel Binion from the program. On August 28, 2018, the trial court held a

      hearing and granted the petition after finding that Binion had violated the terms

      of his placement. The trial court resentenced Binion to fifteen years in the

      DOC. With respect to credit time, the trial court determined that Binion was

      incarcerated from October 31, 2011, through August 27, 2018, and was entitled

      to accrued time and good time credit for those dates except for one hundred five

      days of good time credit that he lost pursuant to disciplinary board hearings. Id.

      at 133. Binion objected to the loss of the thirty days of good time credit earned

      while on direct placement in the program. This appeal ensued.


                                     Discussion and Decision
[5]   Binion argues that the trial court erred in denying him thirty days of good time

      credit that he earned after his sentence was modified to direct placement in the

      program. The State concedes the error.


[6]   Indiana Code Section 35-50-6-0.5 includes the following definitions regarding

      credit time:


              (1) “Accrued time” means the amount of time that a person is
              imprisoned or confined.


              (2) “Credit time” means the sum of a person’s accrued time,
              good time credit, and educational credit.


              ….



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2332 | March 8, 2019   Page 3 of 5
               (4) “Good time credit” means a reduction in a person’s term of
              imprisonment or confinement awarded for the person’s good
              behavior while imprisoned or confined.


      Binion points out that under Indiana Code Section 35-38-2.6-6(c), a person who

      is placed in a community corrections program under this chapter is entitled to

      earn accrued time and good time credit. Binion does not dispute that he

      forfeited seventy-five days of good time credit for committing violations prior to

      his modification of placement from the DOC to the program.


[7]   However, Binion asserts that Lake County Community Corrections did not

      have statutory authority to deprive him of his good time credit after he was

      directly placed in the program. Under Indiana Code Section 35-38-2.6-6(d), a

      “person who is placed in a community corrections program under this chapter

      may be deprived of earned good time credit as provided under rules adopted by

      the department of correction under IC 4-22-2.” In Shepard v. State, our supreme

      court noted that the DOC had not promulgated any rules expressly pertaining

      to the delegation of good time credit deprivation powers to other entities, and

      therefore the community corrections program director in that case lacked

      authority to deprive the defendant of earned good time credit. 84 N.E.3d 1171,

      1174 (Ind. 2017). There is no indication that the DOC has adopted such rules

      since Shepard.


[8]   Accordingly, we reverse the trial court’s good time credit determination and

      remand with instructions to recalculate Binion’s good time credit to include the



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2332 | March 8, 2019   Page 4 of 5
      thirty days he earned after his sentence was modified to direct placement in the

      program.


[9]   Reversed and remanded.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2332 | March 8, 2019   Page 5 of 5